Supplement to CALVERT BALANCED PORTFOLIO Calvert Equity and Asset Allocation Funds Prospectus Class A, B,C and Y Dated January 31, 2011 Calvert Equity and Asset Allocation Funds Prospectus Class I Dated January 31, 2011 Date of Supplement: September 14, 2011 Gregory Habeeb no longer serves as portfolio manager for fixed-income investments for Calvert Balanced Portfolio (the “Fund”). The portfolio management table under “Portfolio Management – Fixed-Income Investments” in the Fund Summary for the Fund has been revised and restated as follows to reflect changes to the portfolio management team: Fixed-Income Investments: Portfolio Manager Title Length of Time Name Managing Fund Matthew Duch Vice President, Portfolio Manager, Calvert Since September 2011 In addition, the portfolio management table for the Fund under “Management of Fund Investments – More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert Balanced Portfolio – Fixed-income Investments of Calvert Balanced Portfolio” is revised and restated as follows: Fixed-income Investments of Calvert Balanced Portfolio Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch manages the day-to-day investment of the fixed-income investments of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Lead Portfolio Manager for fixed- income investments Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management.
